Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 26-29 drawn to a method for treating colorectal cancer by administering a composition comprising SEQ ID NOs: 2, 8, 9, or 10) in the reply filed on December 10, 2020, is acknowledged.

Status of Claims
Claims 1-25 were originally filed on November 20, 2018. 
The amendment received on November 20, 2018, canceled claims 1-25 and added new claims 26-35. 
Claims 26-35 are currently pending and claims 26-29 are under consideration as claims 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2020.

Priority
The present application claims status as a 371 (National Stage) of PCT/KR2017/001625 filed February 15, 2017, and claims priority under 119(a)-(d) to Korean Application No. 10-2016-0159479 filed on November 28, 2016. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Korean Application No. 10-2016-0159479, which papers have been placed of record in the file.  Please note that the Korean application is not in English and therefore cannot be verified.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on November 20, 2018; and April 23, 2020, are being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Please note that the Examiner is interpreting the scope of claim 26 regarding the claimed protein or peptide as closed-ended requiring 100% identity and the same length to one of SEQ ID NOs: 2, 8, 9, or 10.  As such, the scope of the claimed protein or peptide is analogous to “consisting of SEQ ID NO: 1”.  However, it is noted that the scope of claim 26 regarding the composition to be administered broadly encompasses additional components as long as one of the components is the claimed protein or peptide having 100% identity and is the same length.  

Drawings
The drawings; in particular, Figures 1-3, are objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0045] and Table 1, discusses a peptide fragment and two nucleotide primer sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length and any nucleotide sequence at least 10 nucleotides in length require a sequence identifier.  Additionally, please update the Sequence Listing if necessary.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over El-Nezamy et al., U.S. Patent No. 10,016,468 B2 issued on July 10, 2018 (effective filing date of 8/16/13), in view of Sadeghi-Aliabadi et al., Iran. J. Basic Med. Sci. 14:815-819 (2014) (cited in the IDS received on 11/20/18), alone or as evidenced by, NCBI Database, GenBank Accession No. EEN79819.1, 2 pages (2013) (cited in the IDS received on 11/20/18).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 26 and 29, with respect to a method of treating or alleviating colorectal cancer by administering a composition comprising a protein consisting of an amino acid sequence selected from SEQ ID NO: 2 and 8-10 as recited in instant claim 26; and with respect to where the protein or peptide is one derived from lactic acid bacteria of L. rhamnosus as recited in instant claim 29:
	El-Nezamy et al. teaches methods of treating cancer with probiotic compositions that can treat cancer by, for example, inhibiting the growth of cancer (See El-Nezamy specification, 
Oral consumption of viable probiotics is one of the many alternative experimental cancer treatments that have been reported in the literature (See El-Nezamy specification, col. 1, lines 43-45).  Probiotics are defined as live microorganisms that, when administered in adequate amounts, confer a health benefit on the host (See El-Nezamy specification, col. 1, lines 45-47; col. 12, lines 47–49).  Efficacy of probiotics on cancer development is suggested by several lines of scientific evidence and hypotheses where most data were obtained from cases of colon and breast carcinomas (See El-Nezamy specification, col. 1, lines 47-56).  Regarding colon carcinoma, prevention was first achieved in animal models and was ascribed to the significant anti-inflammatory effect of probiotics (See El-Nezamy specification, col. 1, lines 56-59).  Therefore, the teachings of El-Nezamy et al. suggest a method of treating cancer, in particular, HCC, by administering a probiotic composition.
Regarding the administered composition, the probiotic compositions, termed ProHep, comprise an effective amount of a combination of bacteria, where the combination of bacteria comprises (a) heat-inactivated L. rhamnosus GG (LGG) deposited under accession number ATCC 53103, also known as L. acidophilus (Moro) Hansen and Macquot, (b) viable E. coli Nissle 1917, and (c) heat-inactivated VSL#3® or heat-inactivated bacteria selected from the group consisting of B. breve, B. longum, B. infantis, L. acidophilus, L. plantarum, L. paracasei, L. bulgaricus, S. thermophiles and combinations thereof (See El-Nezamy specification, col. 3, lines 56-59; col. 4, lines 19-36; col. 9, lines 23-38, 62-67 to col. 10, lines 1-50; Table 1; col. 12, lines 39-46).  L. rhamnosus can be in the form of viable or non-viable cells (See El-Nezamy specification, col. 11, lines 58-64).  As evidenced by the GenBank reference, instant SEQ ID L. rhamnosus (i.e., 100% identity and the same length to the amino acid sequence depicted in the GenBank reference) (See GenBank reference, pg. 2).  Therefore, since El-Nezamy et al. teaches that the probiotic composition comprises L. rhamnosus, it necessarily follows that the bacteria contains a protein consisting of SEQ ID NO: 2 as recited in instant claim 26.  Moreover, given that El-Nezamy et al. teaches that L. rhamnosus is one of the probiotic bacterial components in the composition, which necessarily contains a protein consisting of SEQ ID NO: 2, it would also necessarily follow that the protein consisting of SEQ ID NO: 2 is derived from lactic acid bacteria of L. rhamnosus as recited in instant claim 29. 
Regarding a therapeutically effective amount of the composition, El-Nezamy et al. teaches that the probiotic formulation can be taken orally at a dosage rate ranging from about 5 mg per day to about 50 mg per day (El-Nezamy specification, col. 10, lines 57-59).  El-Nezamy et al. defines an “effective amount” as referring to a nontoxic but sufficient amount of the composition to provide the desired result (El-Nezamy specification, col. 15, lines 62-64).  The exact amount required will vary from subject to subject, depending on the species, age, and general condition of the subject, and mode of administration, and the like (El-Nezamy specification, col. 15, lines 64-67).  An appropriate effective amount can be determined by one of ordinary skill in the art using only routine experimentation (El-Nezamy specification, col. 16, lines 1-3).  It is noted that the instant specification does not define what constitutes a “therapeutically effective amount” of the claimed composition.  Therefore, the effective amount taught by El-Nezamy et al. satisfies the instantly claimed therapeutically effective amount of the composition as recited in instant claim 26.
Regarding the subject to be treated with the probiotic composition, El-Nezamy et al. teaches that the subject can be a vertebrate, more specifically, a mammal such as a human (El-Nezamy specification, col. 15, lines 16-28).  Therefore, the teachings of El-Nezamy et al. teach that a person, i.e., a human, is administered the probiotic composition and is need of treating HCC, as recited in instant claim 26.  
supra, El-Nezamy et al. generally teaches methods of treating cancer with probiotic compositions that can treat cancer by, for example, inhibiting the growth of cancer (See El-Nezamy specification, col. 3, lines 17-21) where CRC is one of the most studied cancers for examining probiotic treatment efficacy (See El-Nezamy specification, col. 1, lines 47-59).
	Sadeghi-Aliabadi et al. teaches a study evaluating the anti-proliferative effects of L. plantarum A7 (L. A7) as a native and LGG as a commercial strain on human colon cancer cell lines (Caco-2 and HT-29) and also normal cells (L-929) (See Sadeghi-Aliabadi article, pg. 815, col. 2, last paragraph to pg. 816, col. 1, 1st paragraph).  The L. GG strain has been shown to be effective in suppression of colon tumor incidence (See Sadeghi-Aliabadi article, pg. 815, col. 2, 1st paragraph).  As depicted in Figures 1-3, HK cells expressing LGG exhibited an anti-proliferative effect on 3 different colon cancer cell lines except for an OD620 concentration of 0.025 for the Caco-2 cell line (See Sadeghi-Aliabadi article, pg. 816, col. 2, last paragraph; pg. 817, col. 2, 1st full paragraph; Figs. 1-3).  Similarly, LGG exhibited a significant inhibitory effect on all colon cancer cell lines tested as depicted in Table 1 (See Sadeghi-Aliabadi article, pg. 817, col. 2, 2nd to last paragraph to pg. 818, col. 1, 2nd paragraph).  Therefore, Sadeghi-Aliabadi et al. confirms that LGG is effective in treating colorectal cancer.  

	For claim 27, with respect to where the composition is a pharmaceutical composition:
	El-Nezamy et al. teaches that the probiotic formulation, termed ProHep, would act as a food supplement and therapeutic agent that assist in reducing growth of HCC (See El-Nezamy specification, col. 3, lines 22-28; col. 7, lines 11-13; col. 9, lines 17-21).  El-Nezamy et al. also teaches that the priobiotic compositions can be formulated as edible, cosmetic or pharmaceutical products (El-Nezamy specification, col. 10, lines 60–67 to col. 11, lines 1-9) 

	For claim 28, with respect to where the composition is a food composition:
	El-Nezamy et al. teaches that the probiotic formulation, termed ProHep, would act as a food supplement and therapeutic agent that assist in reducing growth of HCC (See El-Nezamy specification, col. 3, lines 22-28; col. 7, lines 11-13; col. 9, lines 17-21). The probiotic components can also be formulated in two or more separate compositions, or the compositions can further comprise, or can be administered with, other components of composition such as food (El-Nezamy specification, col. 8, lines 57-65).  El-Nezamy et al. also teaches that the priobiotic compositions can be formulated as edible, cosmetic or pharmaceutical products (El-Nezamy specification, col. 10, lines 60–61; col. 11, lines 10-57) thereby constituting a food composition.  Therefore, the teachings of El-Nezamy et al. satisfy the claim limitation with respect to where the composition is a food composition as recited in instant claim 28.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	El-Nezamy et al. does not expressly teach a method of treating colorectal cancer by administering to a person a therapeutically effective amount of a composition comprising a protein consisting of SEQ ID NO: 2 as recited in instant claim 26.  However. The teachings of Sadeghi-Aliabadi et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of treating colorectal cancer by administering to a person a therapeutically effective amount of a composition comprising a protein consisting of SEQ ID NO: 2 as recited in instant claim 26, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of El-Nezamy et al. and administer to a person a probiotic composition comprising a combination or mixture of probiotic bacteria including viable cells expressing L. rhamnosus GG (LGG) deposited under accession number ATCC 53103, which necessarily contains a protein consisting of instant SEQ ID NO: 2, in order to treat cancer wherein the cancer treated is CRC instead of HCC.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because LGG was known to exhibit an anti-proliferative effect on three different colorectal cancer cell lines as taught by Sadeghi-Aliabadi et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the probiotic composition comprising a combination or mixture of different probiotic bacteria including LGG, which necessarily contains instant SEQ ID NO: 2, of El-Nezamy et al. were used for treating cancer such as HCC by inhibiting the growth of the cancer in a person and therefore administering the probiotic composition to a person suffering from CRC instead of HCC would support the treatment of CRC in the person by inhibiting the growth of CRC by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654